DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the preliminary amendment filed May 19, 2020.
Claims 1-10 have been cancelled.
Claims 11-20 have been newly added.
Claims 11-20 are currently pending and have been examined.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on May 19, 2020 and September 25, 2020 are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 11-19 recite a series of steps and therefore recite a process.
Claim 20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 11 and 20, as a whole, are directed to the abstract idea of managing third party reservations for an electric charging station, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by managing supply by prompting a user if they would like to keep their reservation See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is by reciting the relation between a third party with a reservation and the reserved electric charging station. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) providing rules or instructions for managing the interaction of a third party with a charging station by using reservations for a charging station. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea is contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting making a reservation, prompting a user before the reservation, and deleting a reservation based on the user’s response. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “managing reservations for an electric charging station,” is recited by claiming the following limitations: generating a reservation, prompting a user if they would like to keep a reservation, receiving a response, and deleting a reservation. The mere nominal recitation of one or more computing devices, an electric charging station, and an electric vehicle does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 12-16 and 18-19, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: generating a second reservation, creating a waiting list, receiving a reservation request, denying a reservation request, placing a party on a waiting list, informing a party of a reservation status, determining a price per energy unit, measuring a duration of charging, and providing duration of charging information.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 11 and 20 recite the additional elements: one or more computing devices, electric vehicle charging station, and electric vehicle which are used to perform the generating providing, receiving, and deleting steps. These one or more computing device limitations are no more than mere instructions to apply the exception using a generic computer component. The electric charging station and electric vehicle limit the field of use by generally linking the identified abstract idea to the electric vehicle recharging field. Taken individually these additional elements do not integrate the abstract idea 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of managing reservations in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing reservation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 11 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting one or more computing devices. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): one or more computing devices (Specification [0042]), an electric charging station (Specification [0033]), an electric vehicle (Specification [0023]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by one or more computing devices. See MPEP 2106.05(f). The claims limit the field of use by reciting an electric charging station and an electric vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 17, the additional elements do not amount to significantly more than the judicial exception. Claims 17 recite a generic computer performing generic computer functions by reciting receiving a reservation via an online portal. Regarding claims 17, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCool et al. (U.S. P.G. Pub. 2014/0021908 A1), hereinafter McCool.

Claim 11. 
McCool discloses a computer-implemented method for using an electric charging station of an operator for charging an electric vehicle by third parties, the method comprising: 
generating, by one or more computing devices associated with the electric charging station, a reservation for a third party to perform a charging process using the electric charging station at a future reservation time, wherein a start time of the charging process is to occur at a time interval after the future reservation time (McCool [0052]-[0054] charging station communication unit communicates with mobile device and remote server; [0055] server interacts with databases storing information regarding various charging stations; [0060] application on a mobile device; [0070] user may reserve a charging station ahead of time for a specific time);
during a time window before the start time of the charging process, providing, by the one or more computing devices, a prompt to the third party asking whether the third party would like to keep the reservation (McCool [0070] application may transmit a reminder of an upcoming reservation); 
receiving, by the one or more computing devices, a response to the prompt from the third party indicating that the third party would not like to keep the reservation (McCool [0070] user may respond to the reminder that they wish to cancel the reservation); 
in response to receiving the response to the prompt, deleting, by the one or more computing devices, the reservation (McCool [0070] if the user responds they wish to cancel the reservation is canceled and the charging station is listed as vacant).

Claim 12. 
McCool discloses all of the elements of claim 11, as shown above. Additionally, McCool discloses: 
subsequent to deleting the reservation, generating, by the one or more computing devices, a second reservation for a second third party at the future reservation time (McCool [0067] user may select a charging station that is occupied and be given the option to receive a notification when the charging station becomes available; [0070] user may reserve a charging station ahead of time for a specific time).

Claim 13. 
McCool discloses all of the elements of claim 11, as shown above. Additionally, McCool discloses: 
creating, by the one or more computing devices, a waiting list for reserving the charging station (McCool [0067] user may select a charging station that is occupied and be given the option to receive a notification when the charging station becomes available).

Claim 17. 
McCool discloses all of the elements of claim 11, as shown above. Additionally, McCool discloses: 
wherein generating the reservation comprises generating the reservation via an online portal (McCool [0052]-[0054] charging station communication unit communicates with mobile device and remote server; [0055] server interacts with databases storing information regarding various charging stations; [0060] application on a mobile device; [0070] user may reserve a 
wherein the method further comprises receiving, by the one or more computing devices, a request for the reservation from the third party via the online portal (McCool [0052]-[0054] charging station communication unit communicates with mobile device and remote server; [0055] server interacts with databases storing information regarding various charging stations; [0060] application on a mobile device; [0070] user may reserve a charging station ahead of time for a specific time; [0076] application or website may be used to administer reservation process; [0077] user logs into the application or website).

Claim 19. 
McCool discloses all of the elements of claim 11, as shown above. Additionally, McCool discloses: 
measuring, by the one or more computing devices, at least one of an amount of energy units withdrawn by a second third party's electric vehicle during a second charging process at the electric charging station, or a duration of the second charging process (McCool [0063], [0074], [0077] user may choose to charge their vehicle for a set time; [0078] determine when charging will be complete and provide a receipt when charging is complete); and 
providing, by the one or more computing devices, information indicative of the at least one of the amount of energy units or the duration to an online portal such that the second third party can view the information indicative of the at least one of the amount of energy units or the duration via the online portal (McCool [0063], [0074], [0077] user may choose to charge their vehicle for a set time; [0078] determine when charging will be complete and provide a 

Claim 20. 
McCool discloses all of the elements of claim 20 as shown above in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCool in view of Karner et al. (U.S. P.G. Pub. 2013/0151293 A1), hereinafter Karner.

Claim 14. 
McCool discloses all of the elements of claim 13, as shown above. Additionally, McCool discloses: 
receiving, by the one or more computing devices, a request from a second third party to reserve the charging station at the future reservation time (McCool [0067] user may select a charging station that is occupied and be given the option to receive a notification when the charging station becomes available; [0070] user may reserve a charging station ahead of time for a specific time); and 
McCool does not teach the following limitation, but Karner does:
denying, by the one or more computing devices, the reservation for the second third party (Karner [0047] member clients can be given preference for reservation times wherein a member client may be placed ahead of a non-member client even if the non-member client request a reservation prior to the client or a non-member may not be permitted to use the system).
One of ordinary skill in the art would have recognized that applying the known technique of giving reservation preferences to certain users of Karner to the reservation system of McCool would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Karner to the teaching of McCool would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prioritization of different reservations based on the user. Further, applying reservation 

Claim 15. 
McCool in view of Karner teaches all of the elements of claim 14, as shown above. Additionally, McCool teaches: 
placing, by the one or more computing devices, the second third party on the waiting list (McCool [0067] user may select a charging station that is occupied and be given the option to receive a notification when the charging station becomes available).

Claim 16. 
McCool in view of Karner teaches all of the elements of claim 15, as shown above. Additionally, McCool teaches: 
in response to receiving the response to the prompt, informing the second third party that the third party's reservation has been deleted (McCool [0067] user may select a charging station that is occupied and be given the option to receive a notification when the charging station becomes available).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCool in view of Smullin et al. (U.S. P.G. Pub. 2014/0089016 A1), hereinafter Smullin.

Claim 18. 
McCool discloses all of the elements of claim 11, as shown above. McCool discloses a user setting their method of payment but does not distinguish fluctuations in price (McCool [0063], [0074], 
determining, by the one or more computing devices, a price per energy unit offered at the electric charging station based at least in part influencing criteria (Smullin [0033] restrict mid-day parking to EVs only to take advantage of higher charging demand), the influencing criteria comprising at least one of 
a time of day (Smullin [0033] price may automatically change based on time of day, charging demand, or electricity market price), 
an occupancy rate of the electric charging station, 
a type of one or more electric vehicles that have used the electric charging station during a time interval proximate the future reservation time (Smullin [0033] restrict mid-day parking to EVs only to take advantage of higher charging demand), or 
a duration of one or more charging processes performed by the electrical charging station during a time interval proximate the future reservation time.
One of ordinary skill in the art would have recognized that applying the known technique of setting a price dynamically in response to demand factor such as time of day and type of vehicle of Smullin to the payment of McCool would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Smullin to the teaching of McCool would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dynamic pricing for electrical vehicle chargers. Further, applying dynamic pricing to McCool, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient allocation of reservations to users who have the greatest need in a high demand situation by allowing the price to reflect the current demand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628